In a support proceeding, the appeal is from an order of the Family Court, Kings County, entered June 10, 1969, which denied appellant’s motion for a rehearing of the proceeding. Order affirmed, without costs. The prior order dated September 27, 1967 is binding as to all matters that were litigated or should have been litigated. Since the matter now alleged does not fall into the category of newly discovered evidence, it was proper to deny a reopening of the issues inherently decided under the order of September 27, 1967 (Statter v. Statter, 2 N Y 2d 668; Matter of Merritt v. Merritt, 259 App. Div. 242, app. dsmd. 285 N. Y. 561). Rabin, Acting P. J., Hopkins, Munder, Martuscello and Benjamin, JJ., concur.